FOURTH DIVISION
                              DILLARD, C. J.,
                        DOYLE, P. J., and MERCIER, J.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                      June 19, 2018




In the Court of Appeals of Georgia
 A18A0487. DUNCAN v. THE STATE.

      DILLARD, Chief Judge.

      Alfred Duncan appeals his convictions for possession of methamphetamine,

possession of methamphetamine with intent to distribute, two counts of possession

of drug-related objects, and possession of a firearm by a convicted felon. Specifically,

Duncan argues that (1) there was insufficient evidence to support his drug

convictions; (2) his trial counsel was ineffective for failing to file a motion to

suppress evidence; (3) the trial court erred in denying his post-trial motion for

fingerprint testing; and (4) the trial court erred by denying his motion for a directed

verdict as to the firearm-related conviction because there was a fatal variance between

the offense alleged in the indictment and the proof presented at trial. For the reasons

set forth infra, we affirm.
      Viewed in the light most favorable to the jury’s verdict,1 the evidence shows

that on May 5, 2014, Amy Johnson and her boyfriend went to Duncan’s house around

noon to go fishing. At some point, Johnson’s boyfriend left, and she went inside

Duncan’s home. Johnson’s boyfriend did not return that day, and because Duncan

refused to give Johnson a ride or let her use his phone, she was forced to stay the

night. While Johnson was there, Duncan entered the room where she was staying,

along with two other people,2 and asked her to have sexual intercourse or oral sex

with him, but she refused. Although Johnson tried to leave several times, Duncan told

her that she “wasn’t going anywhere.” And later that evening, Duncan came into

Johnson’s room again, waving a gun and saying “something about sexual favors.” On

May 7, 2014, two days after Johnson first arrived at Duncan’s home, she escaped and

ran to a friend’s house while he was in the shower.3 Johnson told her friend and his


      1
          See, e.g., Hartzler v. State, 332 Ga. App. 674, 675 (774 SE2d 738) (2015).
      2
         Hannah Griffin testified that, during the relevant time period (in early May
2014), she and her boyfriend, Michael Brown, visited Duncan’s house, where she saw
“a girl” she did not know. And although Griffin had no interaction with the girl at the
time, she recognized Johnson at trial as the person she had seen. According to Griffin,
Brown and Duncan were friends, and they went to Duncan’s house because the two
men “had some drug business going on.”
      3
       Johnson’s testimony was not entirely clear as to how many days and nights
she spent at Duncan’s house. According to Johnson, her days were “running

                                          2
son about the ordeal and requested a ride home, where she lived with her boyfriend

and his parents. They agreed, and once she arrived home, Johnson called 911 to report

the incident. A sheriff’s deputy responded to the call and escorted Johnson to the

sheriff’s department for questioning.

      After interviewing Johnson, law-enforcement officers went to Duncan’s

residence to investigate further. Once they arrived, the officers knocked on the door

and announced that they were from the sheriff’s department, but initially, there was

no response. Through a window, the officers saw doors being closed and heard

movement in the house like “people were shuffling around,” which led them to

believe that someone was home. For this reason, they continued to knock on the door

and yell “Sheriff’s Office[,] loud and clear.” Eventually, about 20 minutes after the

officers arrived, Duncan answered the door, but he refused to consent to a search of

his home. As a result, the officers obtained a warrant to search Duncan’s home for the

handgun described by Johnson. And during the search, they found a Crown Royal bag

that contained a silver flask or margarita shaker, two small baggies of what appeared



together,” the entire experience felt “like one big long day[,]” and she could not recall
the particular dates. But other witness testimony established that Johnson went to
Duncan’s house on May 5, 2014, spent two nights there, and escaped the house on
May 7, 2014.

                                           3
to be methamphetamine, another small bag with what appeared to be

methamphetamine residue, a “meth pipe[,]” and a digital scale. Given this discovery,

the officers sought a second warrant to search for other drugs and drug paraphernalia,

but no other drugs were found. But while waiting on the second warrant, the other

officers continued searching for the firearm, which they eventually found “in a big

box by the front door . . .” that also contained “a bunch of electronics that had been

taken apart.” The contents of the Crown Royal bag were then sent to the crime lab for

testing, and just as the officers suspected, the substance inside the small baggies

tested positive for methamphetamine.

      Thereafter, Duncan was charged with false imprisonment, possession of

methamphetamine with intent to distribute, possession of methamphetamine, theft by

receiving stolen property, possession of a firearm by a convicted felon, and two

counts of possession of drug-related objects.4 And following a jury trial, Duncan was

convicted of the foregoing drug-and-firearm offenses, but found not guilty of false

imprisonment and theft by receiving stolen property. Duncan filed a motion for a new




      4
        Duncan was also charged with two counts of aggravated assault, but the trial
court granted him a directed verdict of acquittal as to those charges.

                                          4
trial and a post-trial motion for independent fingerprint testing of certain evidence,

but after a hearing, the court denied both motions. This appeal follows.5

      1. Duncan first argues that the trial court erred in denying his motion for a

directed verdict as to all of the drug-related charges because there was insufficient

evidence to support his convictions for those offenses. We disagree.6

      5
         This is the second time Duncan has appealed his convictions. We dismissed
his first appeal because he failed to file an appellate brief, even after we ordered him
to do so on or before a specified date. He then sought permission to file an out-of-
time brief, but we denied that request because he had not shown good cause for his
failure to comply with our order. Nevertheless, in the dismissal order, we advised
Duncan that he might have the right to an out-of-time appeal, but he would have to
request one in the trial court. Subsequently, Duncan filed a motion for an out-of-time
appeal in the trial court, which was granted, resulting in the instant appeal.
      6
         As to his first claim of error, in the argument section of his appellate brief,
Duncan makes cursory assertions about the evidence presented at trial, without citing
to the record or any legal authority. Under such circumstances, we have held that a
challenge to the sufficiency of the evidence to support a conviction was either waived
or abandoned. See McBee v. State, 296 Ga. App. 42, 46 (2) (b) (673 SE2d 569) (2009)
(holding that defendant waived any challenges to the sufficiency of the evidence as
to two of his convictions because he failed to support them with cogent argument or
citation of authority); Hudson v. State, 246 Ga. App. 335, 335 (1) (539 SE2d 860)
(2000) (holding that defendant’s challenges to the sufficiency of the evidence
presented at trial were abandoned due to his failure to include a statement of facts in
the appellate brief and to cite to, or even mention, any relevant facts in the argument
section of that brief). As explained by the Supreme Court of Georgia, “[i]t is a sound
rule of appellate practice that the burden is always on the appellant in asserting error
to show it affirmatively by the record,” and “[i]t is not this Court’s job to cull the
record on behalf of the party to find alleged errors.” Westmoreland v. State, 287 Ga.
688, 696 (10) (699 SE2d 13) (2010) (punctuation omitted). Nevertheless, because this

                                           5
      When a criminal conviction is appealed, the evidence must be viewed “in the

light most favorable to the verdict, and the appellant no longer enjoys a presumption

of innocence.”7 And, of course, in evaluating the sufficiency of the evidence, we do

not “weigh the evidence or determine witness credibility, but only determine whether

a rational trier of fact could have found the defendant guilty of the charged offenses

beyond a reasonable doubt.”8 Thus, we will uphold a jury’s verdict so long as there

is “some competent evidence, even though contradicted, to support each fact

necessary to make out the State’s case.”9 Bearing these guiding principles in mind,

we turn now to Duncan’s specific challenge to the sufficiency of the evidence

supporting his convictions.

      Duncan argues that there is insufficient evidence to establish that he was in

actual or constructive possession of the Crown Royal bag, which contained the




is a criminal case, and given the relatively straightforward nature of the evidence
before us, we have reviewed the merits of his challenge to the sufficiency of the
evidence to support his convictions.
      7
        Hartzler, 332 Ga. App. at 676 (1) (punctuation omitted); see Jackson v.
Virginia, 443 U.S. 307, 319 (III) (B) (99 SCt 2781, 61 LE2d 560) (1979).
      8
          Hartzler, 332 Ga. App. at 676 (1) (punctuation omitted).
      9
          Id. (punctuation omitted).

                                          6
methamphetamine and related paraphernalia.10 It is well established that “possession

of drugs can be actual or constructive, sole or joint.”11 And a person has actual

possession of a thing if “he or she knowingly has direct physical control of it at a

given time.”12 On the other hand, a person who, though not in actual possession,

“knowingly has both the power and intention at a given time to exercise dominion or

control over a thing is then in constructive possession of it.”13 Generally, a finding of

constructive possession “cannot rest [solely] upon the person’s spatial proximity to


      10
          Possession is an essential element of each of Duncan’s drug-related
convictions. See OCGA § 16-13-30 (a) (“[I]t is unlawful for any person to purchase,
possess, or have under his or her control any controlled substance.”); OCGA § 16-13-
30 (b) (“[I]t is unlawful for any person to . . . possess with intent to distribute any
controlled substance); OCGA § 16-13-32.2 (“It shall be unlawful for any person to
use, or possess with the intent to use, any object or materials of any kind for the
purpose of planting, propagating, cultivating, growing, harvesting, manufacturing,
compounding, converting, producing, processing, preparing, testing, analyzing,
packaging, repackaging, storing, containing, concealing, injecting, ingesting,
inhaling, or otherwise introducing into the human body marijuana or a controlled
substance.”).
      11
        Jones v. State, 339 Ga. App. 95, 97 (1) (a) (791 SE2d 625) (2016)
(punctuation omitted); accord Maddox v. State, 322 Ga. App. 811, 812 (746 SE2d
280) (2013).
      12
       Jones, 339 Ga. App. at 97-98 (1) (a) (punctuation omitted); accord Maddox,
322 Ga. App. at 812.
      13
       Jones, 339 Ga. App. at 98 (1) (a) (punctuation omitted); accord Maddox, 322
Ga. App. at 812.

                                           7
the object.”14 Nevertheless, if the State presents evidence that a defendant owned or

controlled premises where contraband was found, “it gives rise to a rebuttable

presumption that the defendant possessed the contraband.”15 And while this

presumption may be rebutted by showing that others had access to the premises, the

equal-access doctrine “applies to rebut the presumption of possession only where the

sole evidence of possession of contraband found on the premises is the defendant’s

ownership or possession of the premises.”16 Significantly, however, so long as there

is “slight evidence of access, power, and intention to exercise control or dominion




      14
          Feliciano v. State, 302 Ga. App. 328, 330 (690 SE2d 680) (2010); see
Hodges v. State, 277 Ga. App. 174, 174 (626 SE2d 133) (2006) (“A finding of
constructive possession must be based upon some connection between the defendant
and the contraband other than spatial proximity. Evidence of mere presence at the
scene of the crime, and nothing more to show participation of a defendant in the
illegal act, is insufficient to support a conviction.” (punctuation omitted)).
      15
          Bailey v. State, 294 Ga. App. 437, 339-40 (1) (669 SE2d 453) (2008)
(punctuation omitted); see Taylor v. State, 303 Ga. App. 88, 90 (693 SE2d 118)
(2010) (“While it is true that ownership of the premises does not raise a presumption
that the owner possessed all property contained therein, once the jury determined that
[the defendant] lived in the residence in question, it could infer that the contraband
found inside belonged to him.” (punctuation and citation omitted)).
      16
       Bailey, 294 Ga. App. at 440 (1) (punctuation omitted); accord Taylor, 303
Ga. App. at 90-91.

                                          8
over an instrumentality, the question of fact regarding constructive possession

remains within the domain of the trier of fact.”17

       Here, the State presented ample evidence of Duncan’s constructive possession

of the methamphetamine and drug paraphernalia found inside the Crown Royal bag.

To begin with, the contraband was found in Duncan’s residence, which authorizes a

jury to presume that he possessed it. Second, Griffin testified that Duncan and Brown

had a “drug business going on.” Griffin further testified that both Duncan and Brown

“smoked meth,” and when asked where the drugs came from, she stated that they

“were selling it together.” And this testimony was consistent with that of a law-

enforcement officer, who had experience in narcotics and testified that the items

contained in the Crown Royal bag, such as separate baggies and a digital scale, show

an intent to distribute drugs. Finally, when law-enforcement officers knocked on

Duncan’s door and repeatedly announced their presence, his suspicious behavior also

evinced a connection between himself and the illegal contraband. Indeed, as




      17
        Prather v. State, 293 Ga. App. 312, 313 (1) (667 SE2d 113) (2008)
(punctuation omitted); accord Bailey, 294 Ga. App. at 440 (1).

                                          9
previously noted, Duncan refused to answer the door for about 20 minutes, during

which time the officers heard people inside “shuffling around.”18

      Duncan’s sole argument appears to be that the evidence was insufficient to

establish that he possessed the Crown Royal bag because the State failed to prove that

it did not belong to Brown, who fled the scene after the law-enforcement officers

arrived. Without providing citations to any specific testimony or other evidence,

Duncan maintains that, other than the discovery of the contraband in his home, the

only evidence the State presented to establish his possession of the Crown Royal bag

was Griffin’s testimony that “everybody had been doing/smoking meth and that both

Brown and Duncan kept their methamphetamine in Crown Royal bags.”19 At trial,

      18
         See Vines v. State, 296 Ga. App. 543, 545-46 (1) (675 SE2d 260) (2009)
(holding that the odor of marijuana combined with, inter alia, the defendant’s
suspicious, nervous behavior was sufficient to establish the defendant’s constructive
possession of the drugs); Marshall v. State, 295 Ga. App. 354, 355 (671 SE2d 860)
(2008) (holding that the defendant’s constructive possession of the drugs was
established, in part, by his suspicious behavior in fleeing to the room where the drugs
were located after police officers entered his apartment).
      19
         Even if the evidence established that Duncan and Brown both had equal
access to and control over the Crown Royal bag, the State can “establish the element
of possession by showing that [Duncan] was in joint constructive possession of the
contraband.” Edwards v. State, 306 Ga. App. 713, 716 (703 SE2d 130) (2010)
(emphasis supplied); see In the Interest of D. H., 285 Ga. 51, 52 (1) (673 SE2d 191)
(2009) (“Joint constructive possession with another will sustain [a conviction] for
possession of contraband.” (punctuation omitted)); Waters v. State, 280 Ga. App. 566,

                                          10
Duncan testified in his own defense that Brown fled his home when the officers

arrived, that Brown owned the Crown Royal bag containing the contraband, and that

Duncan had never seen the bag before law-enforcement officers discovered it. But

although Duncan denied any knowledge of the contraband, the jury was “not

obligated to believe [him] even if [his] testimony is uncontradicted and may accept

or reject any portion of the testimony.”20 Furthermore, contrary to Duncan’s

argument, the State “is not required to disprove bare possibilities that the crime could

have been committed by someone else.”21 In sum, given Duncan’s failure to rebut the



567 (634 SE2d 508) (2006) (same).
      20
         State v. Starks, 281 Ga. App. 15, 16 (635 SE2d 327) (2006); see Tate v. State,
264 Ga. 53, 56 (3) (440 SE2d 646) (1994) (“Credibility of witnesses and the weight
to be given their testimony is a decision-making power that lies solely with the trier
of fact. The trier of fact is not obligated to believe a witness even if the testimony is
uncontradicted and may accept or reject any portion of the testimony.”); State v.
Brown, 278 Ga. App. 457, 460 (629 SE2d 123) (2006) (same).
      21
         Nangreave v. State, 318 Ga. App. 437, 439 (1) (734 SE2d 203) (2012); see
Eason v. State, 217 Ga. 831, 842 (4) (125 SE2d 488) (1962) (“It [is] not necessary
[for the State] to show that it was impossible for the offense to have been committed
by anybody else, or that it might not, by bare possibility, have been done by another.”
(punctuation omitted)); Prather, 293 Ga. App. at 313 (1) (“[T]o warrant a conviction
on circumstantial evidence, the proved facts need exclude only reasonable
hypotheses—not bare possibilities that the crime could have been committed by
someone else. And questions of reasonableness are generally decided by the jury.”
(punctuation omitted)).

                                           11
presumption that he was in possession of the contraband found in his home, combined

with the other evidence detailed supra, the jury was authorized to find that he was in

constructive possession of the drugs and drug-related objects contained in the Crown

Royal bag.22

      2. Duncan next argues that his trial counsel was ineffective for failing to file

a motion to suppress the drugs and drug-related objects found during the search of his

home. Again, we disagree.

      In evaluating claims of ineffective assistance of counsel, we apply the two-

pronged test established in Strickland v. Washington,23 “which requires [a defendant]



      22
         See Evans v. State, 318 Ga. App. 706, 711-12 (2) (734 SE2d 527) (2012)
(holding that the presumption the defendant possessed the contraband found inside
his residence, coupled with evidence that the he was “banging” on the door of the
particular room where it was found, his attempt to flee from police, and his refusal to
admit police into the house, was sufficient to support his possession conviction);
Taylor, 303 Ga. App. at 90-91 (holding that there was sufficient evidence to establish
the defendant had actual or constructive possession of drugs when the defendant lived
in the residence where the drugs were found and sold drugs from the residence);
Turner v. State, 298 Ga. App. 107, 109 (679 SE2d 127) (2009) (holding that the jury
could presume the defendant had access and control over area where the drugs were
located when he resided at the home and it was up to the jury to determine whether
this presumption was overcome by the defendant’s testimony that the drugs belonged
to other people who were at the house shortly before the search).
      23
        466 U.S. 668 (104 SCt 2052, 80 LE2d 674) (1984); see also Ashmid v. State,
316 Ga. App. 550, 556 (3) (730 SE2d 37) (2012).

                                          12
to show that his trial counsel’s performance was deficient and that the deficient

performance so prejudiced [him] that there is a reasonable likelihood that, but for

counsel’s errors, the outcome of the trial would have been different.”24 Additionally,

there is a strong presumption that trial counsel’s conduct “falls within the broad range

of reasonable professional conduct, and a criminal defendant must overcome this

presumption.”25 Particularly relevant to this case, “when trial counsel’s failure to file

a motion to suppress is the basis for a claim of ineffective assistance, the defendant

must make a strong showing that the damaging evidence would have been suppressed

had counsel made the motion.”26 Lastly, unless clearly erroneous, we will “uphold a

trial court’s factual determinations with respect to claims of ineffective assistance of

counsel; however, a trial court’s legal conclusions in this regard are reviewed de



      24
         Howard v. State, 340 Ga. App. 133, 139 (3) (796 SE2d 757) (2017)
(punctuation omitted); see Strickland, 466 U.S. at 687 (III); Ashmid, 316 Ga. App. at
556 (3).
      25
         Howard, 340 Ga. App. at 139 (3); accord Chapman v. State, 273 Ga. 348,
350 (2) (541 SE2d 634) (2001); see Cammer v. Walker, 290 Ga. 251, 255 (1) (719
SE2d 437) (2011) (“A claim of ineffective assistance of counsel is judged by whether
counsel rendered reasonably effective assistance, not by a standard of errorless
counsel or by hindsight.” (punctuation omitted)).
      26
         Davis v. State, 267 Ga. App. 245, 246 (2) (599 SE2d 237) (2004)
(punctuation omitted).

                                           13
novo.”27 With these guiding principles in mind, we will now consider this claim of

error.

         Duncan argues that his trial counsel was ineffective for failing to file a motion

to suppress the drugs and drug-related evidence because the search of the Crown

Royal bag exceeded the scope of the initial warrant, which only authorized the

officers to search for a firearm. According to Duncan, the contents of the Crown

Royal bag were not readily apparent, and anyone picking up the bag, which contained

lightweight items, would have known that it did not contain a firearm. But we have

held in similar circumstances that police officers were authorized to search a small

“Crown Royal” fabric bag for a firearm when only drugs and drug-related

paraphernalia were ultimately found inside the bag.28 Furthermore, as previously

mentioned, Duncan testified in his own defense, denying any knowledge of the

Crown Royal bag and contending that Brown owned the bag and its contents. Under

such circumstances, Duncan had no legitimate expectation of privacy in that item, and




         27
         Howard, 340 Ga. App. at 139 (3) (punctuation omitted); accord Sowell v.
State, 327 Ga. App. 532, 539 (4) (759 SE2d 602) (2014).
         28
              See e.g., Wade v. State, 184 Ga. App. 97, 97-98 (360 SE2d 647) (1987).

                                            14
thus, he lacked standing to challenge the search.29 Indeed, at the motion-for-new-trial

hearing, Duncan’s trial counsel testified that he had no concerns about the

constitutionality of the search. And given that Duncan lacked standing to challenge

the search of the Crown Royal bag, his counsel was not ineffective for failing to file

a meritless motion to suppress the drug-related evidenced discovered in the bag.30




      29
          See Nation v. State, 252 Ga. App. 620, 623 (2) (556 SE2d 196) (2001)
(holding that when a defendant disavows ownership of or other legitimate possessory
interest in the item searched, he has no legitimate expectation of privacy in that item,
the search violates no legal right, and the defendant lacks standing to challenge the
search); Scandrett v. State, 244 Ga. App. 200, 201 (534 SE2d 908) (2000) (“[W]hen
the accused disavows ownership of or other legitimate possessory interest in the item
searched, he has no legitimate expectation of privacy in that item, and thus a search
violates no right.” (punctuation omitted); Wade, 184 Ga. App. at 97-98 (same); see
also Thomas v. State, 274 Ga. 156, 159 (3) 549 SE2d 359) (2001) (“When an
individual has no ownership or possessory interest in the premises, the individual has
no expectation of privacy, and therefore, lacks standing to challenge the validity of
a search.”).
      30
         See Lockheart v. State, 284 Ga. 78, 80 (3) (663 SE2d 213) (2008) (holding
that defense counsel’s failure to file a meritless motion to suppress evidence did not
amount to ineffective assistance); Scott v. State, 298 Ga. App. 376, 380 (4) (a) (680
SE2d 482) (2009) (noting that a trial counsel is not deficient for failing to file a
frivolous motion and holding that the defendant’s counsel was not ineffective for
failing to file a motion to suppress evidence when the defendant had no standing to
challenge the legality of the search); King v. State, 287 Ga. App. 375, 377 (2) (a) (651
SE2d 496) (2007) (“It is not ineffective assistance of counsel to refrain from making
a futile motion or filing a meritless motion to suppress.” (punctuation omitted)).

                                          15
      3. Duncan next argues that the trial court abused its discretion in denying his

post-trial motion for fingerprint testing, which was necessary to support one of his

ineffective-assistance-of-counsel claims. But Duncan has provided no legal authority

(and we have found none) suggesting that a trial court abuses its discretion by

denying a post-trial request for forensic testing of evidence, and thus, he has

abandoned his challenge to the trial court’s ruling in this regard.31

      31
          See Blanton v. State, 324 Ga. App. 610, 615 (2) (a) n.10 (751 SE2d 431)
(2013) (finding that appellant abandoned a claim by failing to cite any authority to
support it); Clarke v. State, 317 Ga. App. 471, 475 (1) (d) (731 SE2d 100) (2012)
(holding that argument was waived by appellant’s failure to cite legal authority in
support thereof); Court of Appeals R. 25 (c) (2) (“Any enumeration of error which is
not supported in the brief by citation of authority or argument may be deemed
abandoned.”). The sole witness at the motion-for-new-trial hearing, Duncan’s trial
counsel, testified that he did not request fingerprint testing because “there were law[-]
enforcement people all around handling stuff.” Counsel also testified that, based on
his experience, it is difficult to lift fingerprints from cloth, such as the Crown Royal
bag. And Duncan presented no testimony or other evidence at the motion-for-new-
trial hearing to show that fingerprint testing of any particular piece of evidence, either
prior to trial or at this late stage in the proceeding, would produce any exculpatory
evidence that could have aided in his defense. See Moody v. State, 277 Ga. 676, 681
(6) (a) (594 SE2d 350) (2004) (holding that, when the appellant did not offer what
exculpatory evidence an investigator might have found or results a scientific analysis
would have shown, he did not show he was prejudiced by his counsel’s action in
failing to hire an investigator or obtain a scientific analysis); Butts v. State, 279 Ga.
App. 28, 30 (2) (630 SE2d 182) (2006) (holding that trial counsel was not ineffective
for failing to obtain certain forensic evidence, such as fingerprint testing, when the
defendant failed to show that any such evidence existed or would have tended to
exculpate him). Thus, to the extent that Duncan contends that his trial counsel was
ineffective for not requesting the fingerprint testing prior to trial, his claim lacks

                                           16
         4. Lastly, Duncan contends that the trial court erred in finding that there was

no fatal variance between the count of the indictment charging him with possession

of a firearm by a convicted felon and the evidence presented at trial. Specifically, he

notes that the indictment identified his prior felony conviction as one for possession

of a firearm by a convicted felon, but at trial, the State presented evidence that his

prior felony convictions were drug offenses and theft by receiving stolen property.

Then, at the conclusion of trial, Duncan moved for a directed verdict as to the

firearm-related count on this basis, but the motion was denied.

         To the extent that Duncan has not abandoned this claim by, yet again, failing

to provide any legal authority to support it,32 we agree with the trial court that he was

not entitled to a directed verdict as to the firearm charge. As explained by the

Supreme Court of Georgia, “[o]ur courts no longer employ an overly technical

application of the fatal variance rule, focusing instead on materiality.”33 Thus, the true




merit.
         32
              See supra notes 6 and 31.
         33
        Roscoe v. State, 288 Ga. 775, 776 (3) (707 SE2d 90) (2011) (punctuation
omitted); accord Delacruz v. State, 280 Ga. 392, 396 (3) (627 SE2d 579) (2006).

                                           17
inquiry is “not whether there has been a variance in proof, but whether there has been

such a variance as to affect the substantial rights of the accused.”34 Further,

      [i]t is the underlying reasons for the rule which must be served: 1) the
      allegations must definitely inform the accused as to the charges against
      him so as to enable him to present his defense and not to be taken by
      surprise, and 2) the allegations must be adequate to protect the accused
      against another prosecution for the same offense.35


And only if the allegations “fail to meet these tests is the variance fatal.”36

      Applying this standard to circumstances materially indistinguishable from this

case, our Supreme Court previously held that, in the absence of proof that the

defendant’s rights were affected, there is no fatal variance when an indictment

charged him with possession of a firearm by a convicted felon predicated on one

felony, but the State presented proof of a different prior felony at trial.37 As Duncan

      34
         Roscoe, 288 Ga. at 776 (3) (punctuation omitted); accord Delacruz, 280 Ga.
at 396 (3).
      35
        See Roscoe, 288 Ga. at 776 (3) (punctuation omitted); accord Delacruz, 280
Ga. at 396 (3).
      36
         Roscoe, 288 Ga. at 776 (3) (punctuation omitted); accord Delacruz, 280 Ga.
at 396 (3).
      37
        See Roscoe, 288 Ga. at 775-76 (3) (holding that there was no fatal variance
when the indictment charged the defendant with possession of a firearm by a
convicted felony based on a 1997 conviction for theft by taking, and at trial, the State

                                           18
has failed to present any evidence that the alleged variance affected his rights, his

argument on appeal is foreclosed by the foregoing precedent.

      For all these reasons, we affirm Duncan’s convictions.

      Judgment affirmed. Doyle, P. J., and Mercier, J., concur.




presented evidence that he had a prior 2001 felony for possession of cocaine); see
also Miller v. State, 283 Ga. 412, 416 (4) (a) (658 SE2d 765) (2008) (“[I]t is
irrelevant to a charge under OCGA § 16-11-131(b) what felony formed the basis of
the prior conviction, and specification of the underlying felony in the indictment is
unnecessary.”).

                                         19